Title: To George Washington from Benjamin Nicholson, 27 May 1789
From: Nicholson, Benjamin
To: Washington, George



Sir
Balt. Town [Md.] May the 27. 1789

Not having the Honor of being personally known to your Excely I have taken the Liberty of transmitting you the inclosed Letter—I have likewise wrote to our Senators on the same business not knowing through what channel your Excely may think proper to recieve applications of this nature. I am with Sentiments of the Highest respect your most Obt Hble Servt

Benj: Nicholson

